INVESTMENT SUB-ADVISORY AGREEMENT AGREEMENT made as of the 4th day of January, 2010, by and among Delaware Management Company, a series of Delaware Management Business Trust,a Delaware statutory trust, located at One Commerce Square, 2005 Market Street, Philadelphia, PA 19103 (the “Sub-Advisor”), Trust for Professional Managers, a Delaware statutory trust located at 615 E. Michigan Street, Milwaukee WI 53202 (the “Trust”), and Envestnet Asset Management, Inc. a Delaware corporation located at 35 E Wacker Drive, Suite 1600, Chicago, IL 60601 (the “Advisor”). WHEREAS, Trust for Professional Managers, a Delaware statutory trust located at 615 E. Michigan Street, Milwaukee WI 53202 (the “Trust”), is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, the PMC Diversified
